Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The record offered by defendants to support their plea of former judgment was improperly admitted in evidence; that which on its face purported to be the judgment of a competent Court is shown, by the finding and agreed statement, to have been a judgment entered in vacation, upon a trial had by stipulation before the judge and a jury after the adjournment of the Court for the term.
It is absolutely essential to the validity of a judgment that it be rendered by a Court of competent jurisdiction, at the time and place, and in the form prescribed by law. Jurisdiction, in certain cases, is given by our Constitution and laws to the District Courts, which are required to hold regular terms for the trial of causes, commencing at a day fixed, and adjourning from time to time, until the business of the term is disposed of, or the time for holding another term in the same district has arrived. No trial can be had or judgment entered, except in term time. (Smith v. Chichester, 1 Cal., 409.)
It is said that the judgment, being on its face regular, could not be attacked collaterally; but the party aggrieved must pursue his remedy by appeal. Appeals can be taken only from the judgments of a Court; here there is no judgment of any tribunal having jurisdiction; the proceeding was a mere nullity. “ There was, in fact, no Court in session, and no judgment could, bylaw, have been pronounced; and, consequently, it is not only a nullity, in the ordinary signification of the term, when applied to judgments of Courts having no jurisdiction over the subject-matter or the parties, but it is not even the act of a Court, and is therefore not susceptible of appeal, or the subject of revision in an appellate tribunal.” (Doss v. Waggoner, 3 Texas, 515.)
Judgment reversed, and cause remanded.